Citation Nr: 1108279	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	David Huffman Law Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2009, the Veteran testified before RO personnel and he also testified during a videoconference hearing before the undersigned Acting Veterans Law Judge, in October 2010; a copy of both transcripts is of record.  

Following the October 2010 Board hearing, the record was held open to give the Veteran time to submit additional evidence in support of his contentions.  In November 2010, the Veteran submitted a waiver of RO consideration of all evidence submitted after the Board hearing.  Additional evidence was received in December 2010 and January 2011.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

The Board points out that recent caselaw provides that a claim for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the Veteran has requested and the RO has considered the claim to broadly encompass any psychiatric disorder.

The Board also acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  In this case, as will be explained below, the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in prior final rating decisions issued by the RO.  As such, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims for service connection for various psychiatric disorders before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claims-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the claims for service connection for a psychiatric disorder, to include PTSD, but that additional development is necessary regarding the underlying service connection claim.  Hence, the claim for service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously-denied claim for service connection for a nervous condition, to include schizophrenia, had not been submitted; although notified of the denial, the Veteran did not initiate an appeal.

2.  In a March 1999 rating decision, the RO denied service connection for PTSD; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the June 1998 and March 1999 denials includes evidence that is not cumulative or redundant of evidence of record at those times and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, determining no new and material evidence had been submitted to reopen the Veteran's previously-denied claim for service connection for a nervous condition, to include schizophrenia, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The March 1999 rating decision, denying service connection for PTSD, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  As evidence received since the June 1998 and March 1999 denials is new and material, the criteria for reopening the claim for service connection for a psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Given the favorable disposition of the petition to reopen the claim for service connection for a psychiatric disorder, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

Petition to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In this case, the Veteran's service treatment records are unremarkable for a psychiatric disorder.  The Veteran was discharged from service in August 1974.  In November 1974, after he was arrested for criminal conspiracy and delivery of drugs, he attempted suicide and was admitted to the psychiatric unit of York Hospital, where he was diagnosed with reactive depression.  Since then, he has had a long history of treatment for variously diagnosed psychiatric disorders.  

Over the years the Veteran has applied, and the RO has denied, service connection for various psychiatric disorders.  In a February 1984 rating decision, the RO denied service connection for a nervous disorder (diagnosed as an adjustment disorder).  In a June 1994 rating decision, the RO denied service connection for a nervous condition (diagnosed as major depression).  In a February 1995 rating decision, the RO declined to reopen the claim for service connection for a nervous condition (diagnosed as major depression with psychosis and schizoid personality).  In a June 1998 rating decision, the RO declined to reopen a claim for service connection for a nervous condition, to include schizophrenia.  In February and March 1999 rating decisions, the RO denied service connection for PTSD.  In each of these rating decisions, the RO denied the Veteran's claim for service connection because there was no evidence of that the Veteran's psychiatric disorder was related to service.  Although notified of each denial, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Hence, each RO decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection for an acquired psychiatric disorder, to include PTSD, in July 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As noted above, the last final denial of the claim for service connection for a psychiatric disorder, to include schizophrenia, was in June 1998, and the last final denial of the claim for service connection for PTSD was in March 1999.  Pertinent evidence added to the claims file since then includes a November 2010 psychological assessment from Dr. C. and a November 2010 medical opinion from Dr. W.-both private psychologists.  Essentially both Dr. C. and Dr. W. have opined that the Veteran's suicide attempt in November 1974 was a psychotic break and was an early manifestation of the Veteran's current schizophrenia.  Additionally, in the report of a March 2009 psychological assessment, Dr. W. diagnosed the Veteran with PTSD, depression, anxiety, and a panic disorder and related these diagnoses to traumatic events the Veteran experienced during military service.

As the evidence described above had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new."  The Board also finds that this evidence is "material" for purposes of reopening the claim.  At the time of the June 1998 and March 1999 rating decisions, there was no evidence that any psychiatric disorder was related to the Veteran's service or that a psychosis had manifested to a degree of 10 percent or more within one year following separation from service.  The medical opinions of Dr. C. and Dr. W., while not necessarily conclusive, relate to an unestablished fact needed to establish service connection (i.e., current disability either directly or presumptively related to military service) and, thus, this evidence raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disorder, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, has been received, to this limited extent, the appeal is granted.


REMAND

As noted above, the Veteran asserts that his current psychiatric disorder, diagnosed primarily as schizophrenia, manifested within one year following separation from military service.  He argues that a November 1974 suicide attempt was the first manifestation of psychosis that was later diagnosed as schizophrenia.   

A review of the claims file reflects that the Veteran received disability benefits from the Social Security Administration (SSA).  In this regard, the Board notes that the record includes a portion of an August 1987 SSA decision that indicates the Veteran was determined disabled, at least in part, due to a personality disorder with hysterical, narcissistic and paranoid features and a past medical history of dysthymic disorder.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Id.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any SSA determination, as well as copies of all records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

As discussed above, private psychologists (Dr. C. and Dr. W.) have opined that the November 1974 suicide attempt was a psychotic break and the first manifestation of the Veteran's schizophrenia.  The Board notes, however, that there is conflicting medical evidence in the claims file that does not support these opinions.  Private medical records from York Hospital and prior statements made by the Veteran reveal that he attempted suicide after being arrested and that he was diagnosed with reactive depression.  Private medical records dated in November 1988 and July 1989 reflect that the Veteran had paranoid personality disorder but did not meet the diagnostic criteria for schizophrenia.  He was first diagnosed with schizophrenia at a VA facility in December 1996-22 years after his discharge from active duty.

The Board notes that a VA clinical psychologist reviewed the claims file and examined the Veteran in July 2010.  A report of the VA examination shows that the Veteran was diagnosed with schizophrenia, paranoid type.  The VA psychologist opined that the Veteran's military experiences did not cause or lead to his psychotic disorder.  The examiner, however, did not render an opinion as to whether the Veteran's psychotic disorder was manifested to a compensable degree within one year of military service and specifically, whether the November 1974 suicide attempt was a psychotic break or early manifestation of his schizophrenia.

Given the facts above, the Board finds that further clarification is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, VA should arrange for the Veteran to undergo further examination to identify any psychiatric disorder found and to provide an etiological opinion.

Further, the record suggests that the Veteran regularly receives treatment for his various psychiatric disorders at VA.  VA treatment records dated from September 2, 1993 to December 20, 1996, from April 1, 1997 to April 22, 1998, and from October 24, 2008 through December 31, 2008 are located in the claims file.  On remand, outstanding VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Clarksburg VA Medical Center, prior to September 2, 1993, between December 20, 1996 and April 1, 1997, between April 22, 1998 and October 24, 2008, and since December 31, 2008.  All records and/or responses received should be associated with the claims file. 

2.  Request from SSA copies of any decision(s) and all records underlying any such decision(s) obtained in support of any claim(s) for disability benefits or supplemental security income submitted by the Veteran.  All records/responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA psychiatric examination to identify any psychiatric disorder found and to obtain an etiological opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

After examination, for each psychiatric diagnosis other than PTSD found, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder had its onset in service or is otherwise etiologically related to the Veteran's period of active service, to include whether a psychosis was manifested to a compensable degree within one year of the Veteran's discharge from active duty on August 2, 1974.  The examiner should specifically comment on whether the Veteran's November 1974 suicide attempt was a psychotic break or an early manifestation of schizophrenia.  In rendering the requested opinion, the VA examiner should specifically consider and discuss all pertinent evidence, including lay evidence and testimony, the medical opinions provided by past VA examiners, and Drs. C. and W. in November 2010, as well as Dr. W's psychological evaluation in March 2009.

If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In particular, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  

The examiner should set forth all examination findings, if any, along with complete rationale for any opinion provided, in a printed (typewritten) report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's service-connection claim under all theories of entitlement, to include on a direct and presumptive basis.  If any benefit sought on appeal is not granted, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


